Citation Nr: 0510433	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  04-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1956 to 
December 1960.  

This case comes to the Board of Veteran's Appeals (Board) on 
appeal from an October 2002 decision by the RO in Togus, 
Maine.  

It is unclear from the evidence whether the veteran is 
raising the issue of service connection for the residuals of 
a fracture of the left hand.  It is requested that the RO 
contact the veteran in order to clarify this matter and, 
thereafter, take any appropriate action.   The appeal for 
service connection for residuals of a low back injury on a de 
novo basis is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his attorney if further action is required on their part.


FINDINGS OF FACT

1.  In September 1996 decisions, the RO denied the veteran's 
claim for service connection for residuals of a lower back 
injury based on the fact that new and material evidence had 
not been submitted.  The veteran did not appeal this 
determination.
  
2.  The evidence received since the unappealed September 1996 
RO decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The unappealed September 1996 RO decision, which denied 
entitlement to service connection for residuals of a lower 
back injury, is final.  38 U.S.C.A. § 7105 (West 2002)

2.  Evidence received since the unappealed September 1996 RO 
decision is new and material, and the veteran's claim for 
service connection for the residuals of a low back injury is 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case. See 66 
Fed. Reg. 45620- 45632 (August 29, 2001).

For the purpose of reopening the veteran's claim the Board 
finds that the requirements of the VCAA have been met. 

Factual Background  

The complete service medical records have not been furnished 
by the appropriate service department and apparently were 
destroyed in a fire at the National Personnel Records Center 
in St. Louis, Missouri.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  A review of the 
available service medical records shows that on medical 
examination performed for enlistment purposes in December 
1956, clinical evaluation of neck, spine and upper 
extremities was normal.  There are no treatment records 
relative to a back injury.  Of record is a January 1958 line 
of duty determination which is to the effect that the injury 
the veteran sustained on December 5, 1957 was in the line of 
duty.

In December 1989, the veteran submitted a claim for service 
connection for residuals of a low back injury.  The veteran 
stated the low back injury incurred in a 1957 accident at USN 
Training Station, Bainbridge, Maryland.  The veteran also 
stated that he received treatment for the low back injury at 
USN Hospital, Bainbridge, Maryland.  He also reported a 
fractured left hand in 1958.

A VA examination was conducted in June 1990.  At that time 
the veteran stated that someone jumped and hit him in the 
back during boot camp and the veteran reported to a treatment 
facility with severe back pain.  The veteran reported that he 
currently had onsets of lower back pain and stiffness.  The 
examination showed forward flexion to about 50 degrees, 
lateral bending to 30 degrees, and hyperextension to 10 
degrees.  Straight leg raising did not produce any 
significant radicular pain.  Reflexes were equal and 
symmetric at the knees and 1 plus at the ankles.  X-rays 
showed spondylolisthesis at L4-5 and a collapsed L4-5 disc 
space.  

The diagnosis was traumatic spondylolisthesis grade II, L4 on 
L5 with degenerative disc disease accounting for mechanical 
low back pain.  The VA physician commented that it was very 
possible that this man sustained a traumatic spondylolysis at 
the time of injury, and that could have resulted in 
spondylolisthesis.  The other possibility is a congenital or 
acquired spondylolisthesis of some degree at a younger age, 
and the injury aggravated it, producing further slippage.   .

In July 1990 the RO denied service connection for residuals 
of a low back injury.  At that time the RO determined that 
the service medical records were incomplete and the type of 
injury the veteran sustained in December 1957 was not 
identified.  There was no evidence that his current back 
disorder was related to service.  The veteran was notified of 
this decision and his appellate rights.  He did not appeal 
this decision which is final.  38 U.S.C.A. § 7105 (West 
2002).

In May 1996, the veteran requested his claim be reopened for 
residuals of a low back injury.  The veteran stated in his 
claim that his back had been getting worse.  The RO obtained 
VA medical records dated in May 1996 which show that the 
veteran complained of low back pain.  

In September 1996, the RO denied service connection for a 
back disorder.  At that time the RO determined new and 
material evidence had not been received to reopen his claim.  
The veteran was notified of this decision and his appellate 
rights.  He did not appeal this decision which is final.  
38 U.S.C.A. § 7105 (West 2002).  However, the appellant may 
reopen his claim by submitting new and material evidence.  38 
U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

The evidence received since the prior decision include the 
veteran's May 2000 application to reopen his claim for 
service connection for a low back injury.  At that time he 
stated that he was treated in January 1957-February 1957 at 
the Naval Hospital, Bainbridge, Maryland.  

Received in June 2000 was an affidavit from the veteran's 
former spouse, which is to the effect that she was married to 
the veteran from 1957 to 1964.  She stated that when he was 
in the Navy the veteran informed her that he injured his back 
during training exercised in boot camp.  He constantly 
complained of back pain following his discharge.

Also received were VA and private medical records covering 
treatment from 1996 to 2000 during which time the veteran was 
seen for several problems, including back complaints.  When 
seen in March 1996 he gave a history of an injury in boot 
camp in 1956.  He was told he was not qualified for service 
but he stayed in and worked with the pain.  X-rays showed 
grade III spondylolisthesis L4/L5.  The examiner indicated 
that this condition existed prior to service but was 
aggravated by service.

Private medical records dated in 1999 show that the veteran 
was seen for increased low back pain following an automobile 
accident in august 1999.  The clinical history shows that at 
age 18, while in the military 

Received in May 2002, was a copy of an injury investigation 
report to the RO.  The investigation found that the veteran 
was injured at 0945 on 5 December 1957 while standing lookout 
watch on the bridge.  The veteran was injured when a rough 
sea jammed his hand on the bridge canopy.  Diagnosis was a 
simple fracture of the left hand. 

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence submitted since the August 1990 RO 
decision includes a 2000 statement from his former spouse.  
The Board finds that this statement is new and material 
evidence in that it provides confirmation of the in service 
back injury from a source in addition to the veteran.  Also, 
her statement indicates that the back symptoms were present 
at least into 1964.  


Accordingly, the Board finds that the claim for service 
connection for a low back injury is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a low back injury is 
reopened and, to this extent only, the claim is granted.


REMAND

The Board is satisfied that the veteran did sustain a low 
back injury during boot camp.   The post service medical 
records have confirmed the presence of low back disabilities.  
As such, the Board finds that a current VA examination with 
an opinion concerning etiology is warranted in this case.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the nature, severity, and 
etiology of his low back disorders. The 
claims folder must be made available to 
the examiner for review before the 
examination.  All testing deemed 
necessary should be performed.  

It is requested that the examiner obtain 
a detailed clinical history, particularly 
concerning in service injury.  Following 
the examination, it is requested that the 
examining physician render opinions as to 
the following:

a) Is the spondylolisthesis, L4 on L5 a 
congenital or development defect or 
disease, or an acquired disability?

b)  If the disorder is a congenital 
defect was there any chronic additional 
disability due to disease or injury 
superimposed upon the low back during 
service.

c)  If the spondylolisthesis, L4 on L5 is 
acquired or is a disease, whether it is 
as likely as not that the 
spondylolisthesis, L4 on L5 and/or the 
disc disease of the lumbosacral spine are 
related to service or if existing prior 
to service underwent a chronic increase 
in severity during service beyond natural 
progression?

A complete rationale for any opinion 
expressed should be include in the 
report.  

2.  Thereafter, the RO should re- 
adjudicate the claims. If the benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN 	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


